Citation Nr: 1740405	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-15 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a video conference hearing with the undersigned Veterans Law Judge in May 2015, and a transcript of the hearing is of record.   

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) was raised by the record at the Veteran's May 2015 video conference hearing and is therefore part of the Veteran's increased rating appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This matter was previously before the Board in August 2015 but was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The required development has been completed and the Veteran's claims are now properly before the Board. 


FINDINGS OF FACT

1.  Treatment of the Veteran's type II diabetes mellitus requires insulin and an oral hypoglycemic agent.

2.  The schedular criteria for TDIU are met and the competent medical evidence of record is at least in equipoise as to whether his service-connected disabilities prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for type II diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a September 2010 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  The Veteran has been afforded VA examinations in connection with his claim.  The Board finds the October 2010, November 2011,  June 2016, and December 2016 Compensation and Pension examinations are adequate for the purposes of determining disability evaluation, as they involved a review of the Veteran's service medical records as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the diagnoses provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The matter was previously remanded by the Board in August 2015 for further development.  Specifically, the Board directed the AOJ to schedule the Veteran for a VA examination regarding the severity of the Veteran's service-connected diabetes.  The requested examination was completed in December 2016.  In addition, the Board directed that the Veteran be scheduled for an evaluation by a vocational specialist to address the functional impact of the Veteran's service-connected disabilities on his ability to secure or follow substantially gainful employment.  The AOJ was unable to complete this remand directive due to a lack of qualified personal necessary to administer the evaluation.  Rather, the Veteran completed a General Medical - Individual Unemployability Disability Benefits Questionnaire (DBQ) in December 2016.  This DBQ included a review of the Veteran's claims file and medical history, as well as an in-person examination of the functional impact of the Veteran's service connected disabilities.  In turn, the Board finds there has been substantial compliance with the August 2015 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Rating for Type II Diabetes Mellitus

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's service-connected diabetes are presently rated at 20 percent disabling, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 and the General Rating Formula for Endocrine System (General Rating Formula).  This provision authorizes compensable ratings of 10, 20, 40, 60, and 100 percent.  As the Veteran's diabetes has been rated as 20 percent disabling throughout the appeal period, the Board will address whether a 40 percent rating or higher is warranted. Under DC 7913, a 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities based on clinical findings by a medical professional).  

The Veteran has completed multiple VA examinations in connection with his service-connected diabetes.  At each examination the Veteran reported taking prescribed insulin to treat his diabetes.  An October 2010 VA examination  notes the Veteran's diabetes does not cause any restriction of activities, and notes the effect of the condition on the Veteran's daily activity is minimal.  The examination is also silent for any mention of dietary restrictions.  In a November 2011 examination, the VA examiner noted that the Veteran was not on a restricted diet and did not indicate a prescribed regulation of activity.  The VA examination did note that the Veteran experienced a diminished quality of life due to the onset of fatigue and decreased strength, as well as increased risk of high absenteeism at work.

In a May 2015 hearing, the Veteran testified that the functional impact of service-connected diabetes had worsened during the appeal period.  Accordingly, the Veteran was scheduled for another VA examination to determine the severity of his diabetes.  The Veteran next underwent a VA examination regarding the severity of his diabetes in June 2016.  That examination noted that the Veteran was not on a restricted diet or regulation of his activities due to his service-connected diabetes.  Finally, in a December 2016 examination, the VA examiner noted that the Veteran was not on a restricted diet and that no regulation of activities was required to manage the Veteran's diabetes.  The VA examiner stated the Veteran was now taking an oral hypoglycemic agent in addition to insulin to treat his diabetes.  Further, the VA examiner noted that the Veteran's diabetes affects his manual dexterity, balance, ability to do prolonged weight bearing activities such as standing or walking.  

The Veteran's medical treatment records do not specifically detail a restricted diet or prescribed regulation of activities due to his service-connected diabetes.  However, an October 2016 progress note does indicate that the Veteran was referred to a dietician and spoken with about the importance a specified diet.  Moreover, there is no evidence to indicate that the Veteran has episodes of ketoacidosis or hypoglycemic reactions requiring two hospitalizations per year or twice monthly visits to a diabetic care provider. 

In light of the September 2010, October 2011, June 2016, and December 2016 VA examinations, the Board finds the probative medical evidence of record indicates the Veteran's type II diabetes manifests by requiring insulin and an oral hypoglycemic agent.  In addition, the probative medical evidence of record does not establish that the Veteran's diabetes requires insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Accordingly, the Veteran's type II diabetes mellitus does not meet the criteria for a 40 percent disability rating. 

The Board notes that the evidence demonstrates that the Veteran has erectile dysfunction, peripheral neuropathy, hypertension, and gastroparesis due to his service-connected diabetes mellitus.  The Board has considered whether a separate compensable rating for erectile dysfunction is warranted.  38 C.F.R. § 4.119, DC 7913, Note (1). However, the evidence does not demonstrate both loss of erectile power and deformity of the penis.  See 38 C.F.R. §§ 4.31, 4.115(b).  As such a separate compensable rating for erectile dysfunction is not warranted.  Separate compensable ratings have already been assigned for the Veteran's peripheral neuropathy, hypertension, and gastroparesis.    

The Board acknowledges the Veteran's contentions that his service-connected diabetes warrants a disability evaluation in excess of 20 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran, and lay statements of his wife, alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.119, Diagnostic Code 7913 with respect to determining the severity of his service-connected diabetes.  Further, in this case the Veteran does not have the training, skills, or expertise needed to determine the severity of his diabetes.  The lay opinions of the Veteran and his wife are less probative than the VA examination results, and the VA examiner's opinion.  

As a preponderance of the evidence is against the assignment of a disability evaluation in excess of 20 percent for the Veteran's service-connected type II diabetes mellitus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).
TDIU

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice, 22 Vet. App. at 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board finds that entitlement to a TDIU has been raised by the record.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16 (a)(2).  

The record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

With that framework in mind, the Board concludes that the Veteran meets the criteria for TDIU under 38 C.F.R. § 4.16 (a).  The Veteran's current service-connected disabilities have a combined rating of 90 percent, and the Veteran has a 40 percent rating for peripheral neuropathy, right upper extremity, associated with diabetes mellitus.  Accordingly, the Veteran meets the schedular criteria pursuant to 38 C.F.R. § 4.16(a).  

The Veteran was last employed in July 2012.  In a May 2015 hearing, the Veteran testified that diabetes-related spikes in his blood pressure and fatigue resulted in an inability to perform his occupation, forcing the Veteran to leave his position.   As noted above, the Veteran's November 2011 examination stated the Veteran's diabetes resulted in the onset of fatigue, decreased strength, as well as increased risk of high absenteeism at work.  Additionally, the Veteran's December 2016 VA examination noted that the Veteran's diabetes mellitus and associated conditions are at least as likely as not sufficient to impact his work because they effect his manual dexterity, balance, and ability to do weight-bearing activities such as standing or walking for long prolonged periods of time.  Notably, the Veteran is also service-connected and assigned a 10 percent disability evaluation for bilateral stress fractures. 

The Veteran also testified that he struggled to perform his occupation due to an inability to properly hear people speaking to him in-person and over the telephone.  The record demonstrates the Veteran is also service-connected for hearing loss and tinnitus, each with a 10 percent disability evaluation.    

The Veteran "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. 49.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence. Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.

Based on the Veteran's December 2016 and November 2011 VA examinations, multiple service-connected disabilities and their resulting limitations, and May 2015 testimony concerning the his inability to seek or maintain gainful employment, the Board finds that a TDIU is warranted in this case.  The overall weight of the evidence is at least in equipoise as to whether the Veteran's wide array of service-connected disabilities precludes him from performing the physical and mental requirements of employment.   Accordingly, the Veteran's claim for entitlement to TDIU is granted.


ORDER

Entitlement to a disability evaluation in excess of 20 percent for type II diabetes mellitus is denied.

Entitlement to a total disability rating based on individual unemployability is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


